 Case 2:21-cv-10237-NGE-PTM ECF No. 7, PageID.43 Filed 02/23/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
LAMONT HEARD,

      Plaintiff,                               Civil Action No. 2:21-CV-10237
                                               HON. NANCY G. EDMUNDS
                                               UNITED STATES DISTRICT JUDGE
v.

VARNICE STRANGE, et. al.;

      Defendants,
____________________________________/

                                      JUDGMENT

      The above entitled matter having come before the Court on a Prisoner Civil Rights

Complaint and in accordance with the Memorandum Opinion and Order entered on

February 23, 2021.

      IT IS ORDERED THAT:

      (1) The Complaint is DISMISSED WITHOUT PREJUDICE.

      (2) It is CERTIFIED that any appeal would not be in good faith.

      Dated at Detroit, Michigan, this 23rd, day of Februart, 2021.

                                                       KINIKIA ESSIX
                                                       CLERK OF THE COURT
APPROVED:
                                                              BY: s/ L. Bartlett_
                                                                  DEPUTY CLERK
s/ Nancy G. Edmunds_______
HON. NANCY G. EDMUNDS
UNITED STATES DISTRICT JUDGE
